Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 22-46 are pending in this application. 

2.  	Note that claims 26-30 were inadvertently placed with Group II (method of making compounds 1-76).  Claims 26-30 are drawn to compounds of formula II and should belong with Group I.  Thus, Group I (Claims 26-36 and 46) are drawn to compounds of formula II and formula III and claims 22-25 and 37-45 are drawn to a method of making compound 1-76 and also method of use (Group II).  

Election/Restrictions
3.	Applicant’s election without traverse of Group I and a single disclosed species from Formula II and from Formula III in the reply filed on 10/14/2021 is acknowledged. 


    PNG
    media_image1.png
    277
    627
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    227
    559
    media_image2.png
    Greyscale

The examiner search the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention and stopped when a prior art was found.
The examiner recommends that applicants review their invention. The compounds of formula II and formula III are the same except how the bicyclic ring is attached to the pyrimidine moiety.  Any 102 rejection to reject one of the compound formula of claims 26 or 31 is a potential 103 rejection for the other.  The examiner recommends that applicants delete W = covalent bond to avoid future prior art rejections.  If the examiner finds another prior art in response to this Office Action, the next Office Action will be made Final. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claims 26 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodhue et al. U.S. Pat. No. 2,735,225.  Said patent discloses the following compound that is the same as applicants when applicant’s formula II has the following substituents: 
W = covalent bond; R1 = methyl; R2 = H; Y = Z = CO; and X = CH.


    PNG
    media_image3.png
    195
    662
    media_image3.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

6.	Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al. Biomedical Mass Spectrometry (1982), 9 (11), 466-72. Said reference discloses the following compound that is the same as applicants when applicant’s formula II has the following substituents: 
W = covalent bond; R1 = R2 = substituted methyl; Z = CH2 = Y = CH2CH2; and X = CH.
RN   85685-38-7  HCAPLUS     
CN   Isoquinoline, 2-[4,6-bis(trifluoromethyl)-2-pyrimidinyl]-1,2,3,4-
     tetrahydro-  (CA INDEX NAME)
  

    PNG
    media_image4.png
    245
    329
    media_image4.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 26-36 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 26 and 31 and claims dependent thereon are rejected because the phrase “optionally substituted” is indefinite.  In the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently 

Information Disclosure Statement
9.	Applicant’s Information Disclosure Statement, filed on 10/14/2021 and 01/27/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Kahsay Habte/
Primary Examiner, Art Unit 1624



October 21, 2021